DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-3 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noh et al. (US 20120033643 A10 in view of Huang et al. (US 2011/0274026 A1).

Noh et al. disclose a method of transmitting a reference signal in a radio communication system with the following features: regarding claim 1, a user equipment comprising: a receiver configured to receive upper signaling and a current sub-frame; a controller configured to determine, based on the upper layer signaling, whether to use a common reference signal (CRS) or a demodulation reference signal (DM-RS) as a reference signal in channel estimation for demodulation (Fig. 53, a block diagram of a transmitter and receiver applicable to the present invention, see teachings in [0028, 0039, 0148, 0360 & claims 13-14] summarized as “a user equipment comprising: a receiver configured to receive upper signaling and a current sub-frame (i.e. a user equipment 5150 comprising a receiver configured for receiving information for identifying a PHICH group to which a reference signal is allocated and a sub-frame), a controller configured to determine, based on the upper layer signaling, whether to use a common reference signal (CRS) or a demodulation reference signal (DM-RS) as a reference signal in channel estimation for demodulation (i.e. a controller 5390 configured to select one of the reference signals (CRS or DM-RS) from the group and based on the signaling for estimating a channel at channel estimator 5380 based on the 
Noh also disclose the following features: regarding claim 2, wherein the controller is further configured to perform the channel estimation in accordance with the reference signal (Fig. (Fig. 53, a block diagram of a transmitter and receiver applicable to the present invention, see teachings in [0028, 0039, 0148 & 0360] summarized as “a controller 5390 performing the channel estimation with the help of the channel estimator in accordance to the CRS or DMRS”).
Noh et al. is short of expressly teaching “a user equipment comprising: a receiver configured to receive upper signaling and a current sub-frame”.
Noh et al. also do not expressly disclose the following features: regarding claim 3, wherein the controller is further configured to determine, based on the upper layer signaling, whether the current sub-frame is an LTE-A sub-frame.
 Huang et al. disclose a method for the LTE-Advanced system to realize compatibility with an LTE user apparatus with the following features: regarding claim 1, a user equipment comprising: a receiver configured to receive upper signaling and a current sub-frame (Fig. 7, a view illustrating a topology of a relay enhanced cellular network in which a relay node transmits data to a user apparatus in a transparent mode, see teachings in [0025, 0118 & 0133] summarized as “a user equipment comprising: a receiver configured to receive upper signaling and a current sub-frame (i.e. user terminal R1 and user terminal R2 receive a common reference signal CRS  and DMRS and corresponding data information so as to carry out feedback on channel information on the basis of the CRS and demodulate the corresponding data information by use of 
Huang et al. also disclose the following features: regarding claim 3, wherein the controller is further configured to determine, based on the upper layer signaling, whether the current sub-frame is an LTE-A sub-frame (Fig. 7, a view illustrating a topology of a relay enhanced cellular network in which a relay node transmits data to a user apparatus in a transparent mode, see teachings in [0025, 0081, 0118 & 0133] summarized as “a sub-frame via an upper layer signal is received by the user terminal (s) R1 and/or R2 which the LTE-Advanced user apparatus determines that the received sub-frame is the LTE-A sub-frame”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Noh et al. by using the features as taught by Huang et al. in order to provide a more effective and efficient system that is capable of receiving upper signaling and a current sub-frame and to determine the current LTE-A sub-frame. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 9:
Noh et al. disclose a method of transmitting a reference signal in a radio communication system with the following features: regarding claim 9, a method in a user equipment comprising: receiving upper signaling and a current sub-frame; using a controller to determine, based on the upper layer signaling, whether to use a common reference signal (CRS) or a demodulation reference signal (DM-RS) as a reference signal in channel estimation for demodulation (Fig. 53, a block diagram of a transmitter a method in a user equipment comprising: receiving upper signaling and a current sub-frame (i.e. a user equipment 5150 comprising a receiver configured for receiving information for identifying a PHICH group to which a reference signal is allocated and a sub-frame), using a controller to determine, based on the upper layer signaling, whether to use a common reference signal (CRS) or a demodulation reference signal (DM-RS) as a reference signal in channel estimation for demodulation (i.e. a controller 5390 configured to select one of the reference signals (CRS or DM-RS) from the group and based on the signaling for estimating a channel at channel estimator 5380 based on the received reference signal for demodulation at demodulator 5360 performing data detection by using the channel estimation value)”).
Noh also disclose the following features: regarding claim 10, further comprising performing the channel estimation in accordance with the reference signal (Fig. (Fig. 53, a block diagram of a transmitter and receiver applicable to the present invention, see teachings in [0028, 0039, 0148 & 0360] summarized as “a controller 5390 performing the channel estimation with the help of the channel estimator in accordance to the CRS or DMRS”).
Noh et al. is short of expressly teaching “a user equipment comprising: receiving upper signaling and a current sub-frame”.
Noh et al. also do not expressly disclose the following features: regarding claim 11, further comprising determining, based on the upper layer signaling, whether the current sub-frame is an LTE-A sub-frame.
a user equipment comprising: a receiver configured to receive upper signaling and a current sub-frame (i.e. user terminal R1 and user terminal R2 receive a common reference signal CRS  and DMRS and corresponding data information so as to carry out feedback on channel information on the basis of the CRS and demodulate the corresponding data information by use of the user DMRS, wherein a base station first schedules a sub-frame to be transmitted to the user terminal R1 and R2 and then transmits information on such sub-frame scheduling the user terminal (s) via an upper layer signal)”).  
Huang et al. also disclose the following features: regarding claim 11, further comprising determining, based on the upper layer signaling, whether the current sub-frame is an LTE-A sub-frame (Fig. 7, a view illustrating a topology of a relay enhanced cellular network in which a relay node transmits data to a user apparatus in a transparent mode, see teachings in [0025, 0081, 0118 & 0133] summarized as “a sub-frame via an upper layer signal is received by the user terminal (s) R1 and/or R2 which the LTE-Advanced user apparatus determines that the received sub-frame is the LTE-A sub-frame”).
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Noh et al. by using the features as taught by Huang et .

Claims 4 and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noh et al. (US 20120033643 A10 in view of Huang et al. (US 2011/0274026 A1) as applied to claim 1 and 9 above, and further in view of Kwon et al. (US 2011/0299449 A1).

Noh et al. and Huang et al. disclose the claimed limitations as described in paragraph 5 above. Noh et al. and Huang et al. do not fully disclose the following features: regarding claim 4, wherein the controller is configured to determine whether the current sub-frame is the LTE-A sub-frame or a Multimedia Broadcast Multicast Service Single Frequency Network (MBSFN) sub-frame;
Kwon et al. disclose a method and apparatus of transmitting data in a MBSFN sub-frame with the following features: regarding claim 4, wherein the controller is configured to determine whether the current sub-frame is the LTE-A sub-frame or a Multimedia Broadcast Multicast Service Single Frequency Network (MBSFN) sub-frame (Fig. 1, shows a wireless communication system, see teachings in [0064-0066] summarized as “in the LTE-A system, an LTE-A UE and a legacy UE may be used together, whereas a radio resource for the legacy UE may not be used, for example, if an MBSFN sub-frame is used as a sub-frame for transmitting or receiving a backhaul signal, a base station reporting the sub-frame to the UE which determines a sub-frame 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Noh et al. with Huang et al. by using the features as taught by Kwon et al. in order to provide a more effective and efficient system that is capable of determining whether the current sub-frame is the MBSFN sub-frame. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 6 and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noh et al. (US 20120033643 A10 in view of Huang et al. (US 2011/0274026 A1) as applied to claim 1 and 9 above, and further in view of Zhuang et al. (US 20120115470 A1).

Noh et al. and Huang et al. disclose the claimed limitations as described in paragraph 5 above. Noh et al. and Huang et al. do not fully disclose the following features: regarding claim 6, wherein the controller is further configured to determine 
Zhuang et al. disclose a user equipment terminal for transmitting an uplink control channel to a base station with the following features: regarding claim 6, wherein the controller is further configured to determine how many demodulation reference signals (DM-RSs) are to be estimated when the demodulation reference signal (DM-RS) is used for channel estimation (Fig. 2, shows a conceptual diagram illustrating a multiplexing scheme of control information into an uplink control channel in accordance with an embodiment of the present invention, see teachings in [0022-0023] summarized as “Fig. 2, illustrates a sub-frame structure having demodulation reference signals useable by a process according to some embodiments, see teachings in [0022-0023] summarized as “DMRS symbol 202 occurs at symbol position 3 in the sub-frame structure 200, while the DMRS symbol 204 occurs at symbol position 10 in the sub-frame structure 200, to determine channel conditions for the purpose of channel estimation techniques, two DMRS symbols 202 and 204 are exploited on a per-TTI basis, and so the number of DMRS varies with channel estimation”); regarding claim 14, further comprising determining how many demodulation reference signals (DM-RSs) are to be estimated when the demodulation reference signal (DM-RS) is used for channel estimation (Fig. 2, shows a conceptual diagram illustrating a multiplexing scheme of control information into an uplink control channel in accordance with an embodiment of the present invention, see teachings in [xxxx] summarized as “Fig. 2, illustrates a sub-frame structure having demodulation reference signals useable by a process according to some embodiments, see teachings in [0022-0023] summarized as “DMRS symbol 
It would have been obvious to one of the ordinary skill in the art at the time of invention to modify the system of Noh et al. with Huang et al. by using the features as taught by Zhuang et al. in order to provide a more effective and efficient system that is capable of determining number of DM-RSs for channel estimation. The motivation of using these functions is that it is more cost effective and dynamic.
  
Claims 7 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noh et al. (US 20120033643 A10 in view of Huang et al. (US 2011/0274026 A1) as applied to claim 1 and 9 above, and further in view of Kwon et al. (US 2012/0051451 A1).

Noh et al. and Huang et al. disclose the claimed limitations as described in paragraph 5 above. Noh et al. and Huang et al. do not fully disclose the following features: regarding claim 7, wherein the controller is further configured to determine which downlink control information (DCI) format is used; regarding claim 15, further comprising determining which downlink control information (DCI) format is used.
Kwon (451) et al. disclose a method and apparatus for reporting feedback information using a CRS with the following features: regarding claim 7, wherein the 
.

Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Noh et al. (US 20120033643 A10 in view of Huang et al. (US 2011/0274026 A1) and Kwon et al. (US 2012/0051451 A1) as applied to claim 1 and 9 above, and further in view of Chung et al. (US 2012/0114021 A1).

Noh et al., Huang et al. and Kwon et al. disclose the claimed limitations as described in paragraphs 5-6 above. Noh et al., Huang et al. and Kwon et al. do not fully disclose the following features: regarding claim 8, wherein the controller is further configured to determine, based on DCI format, in which resource a data channel signal is received;
Chung et al. disclose a method and apparatus for configuring a transmission mode with the following features: regarding claim 8, wherein the controller is further configured to determine, based on DCI format, in which resource a data channel signal is received (Fig. 6, illustrates a structure of a downlink sub-frame, see teachings in [xxxx] summarized as “control information transmitted through the DCI including uplink scheduling information in which TTI information in first and second slot in the data region of the sub-frame and a TTI in which resource a data channel is received”);
.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SYED M BOKHARI/            Examiner, Art Unit 2473
9/10/2021          
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473